Citation Nr: 1725821	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to receipt of Dependent Educational Assistance (DEA) under Chapter 35 and concurrent entitlement to compensation for a school age child.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested to appear and provide testimony before the Board via videoconference; however, he failed to report for his hearing.  Therefore, the hearing request is considered withdrawn.  

In addition to the claim decided herein, the Veteran appealed the issue of loss of use of hands/special monthly compensation.  However, in a May 2015 decision, the RO granted special monthly compensation based on loss of use of hands and feet and aid and attendance effective August 21, 2012, and evaluation of use of hands was granted 100 percent effective August 21, 2012.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  
 
The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In December 2003, the RO found Veteran eligible for DEA benefits as of November 19, 2003.

2. In July 2009, the RO added the Veteran's stepson to his disability compensation award based on dependency of a minor child; the RO continued compensation for the stepson as a dependent school age child until August 22, 2010.

3. The Veteran's stepson began receiving Chapter 35 DEA benefits effective August 23, 2010; in a September 2010 letter, the RO notified the Veteran that the dependency payment for a school age child would be terminated as of that date.

4. In June 2010, the RO added the Veteran's stepdaughter to his disability compensation award based on dependency of a school age child; she began receiving Chapter 35 DEA benefits on August 16, 2010.

5. The Veteran was notified in October 2010 that he had been receiving benefits for his stepdaughter as a dependent school age child while she was concurrently receiving Chapter 35 DEA benefits; the RO proposed to remove her from his award as of August 16, 2010, the date Chapter 35 DEA benefits were awarded.


CONCLUSION OF LAW

The removal of the Veteran's stepson as of August 23, 2010 and his stepdaughter as of August 16, 2010 from his VA compensation award due to concurrent receipt of Chapter 35 DEA benefits was proper.  38 U.S.C.A. §§ 1115, 3562 (West 2014); 38 C.F.R. §§ 3.667, 3.707, 21.3023 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to dependency compensation for his stepson and stepdaughter as eligible school age children while they were in receipt of Chapter 35 DEA benefits.  

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C.A. § 1115.  That additional compensation may be extended beyond the child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667(a)(1).

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021.  However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. 
§ 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 C.F.R. § 21.3023.

The Veteran has had basic eligibility for Chapter 35 DEA benefits since November 19, 2003.  In June 2009, he married and in July 2009, he filed a Declaration of Status of Dependents, listing his wife and 17 year old stepson as dependents.  The Veteran subsequently filed another form, listing his wife, stepson, and stepdaughter as dependents.  The RO added the Veteran's stepdaughter to his disability compensation award as of September 2009 since she was a dependent child attending school and under the age of 23.

In June 2010, VA sent the Veteran's stepdaughter and stepson letters asking them to confirm their full-time student status.  In September 2010, each child returned a form completed by the registrar at their respective colleges attesting to their full time student status.

In September 2010, the RO notified the Veteran that his stepson would start receiving DEA, Chapter 35 benefits on August 23, 2010 and accordingly, disability compensation for the stepson as a dependent school age child would terminate, resulting in a reduction of the Veteran's compensation benefits.

In October 2010, the RO notified the Veteran that his stepdaughter was awarded DEA, Chapter 35 education benefits as of August 16, 2010.  The RO proposed a termination of dependency compensation for his stepdaughter as of August 16, 2010.  The RO informed the Veteran that he had 60 days to show why his compensation should not be reduced.  The Veteran did not respond and in a December 2010 letter, the RO implemented the reduction of dependency benefits for the stepdaughter due to her receipt of DEA, Chapter 35 benefits, effective August 16, 2010.

In this case, the evidence clearly shows that the Veteran's stepson elected to receive Chapter 35 DEA benefits as of August 23, 2010.  His stepdaughter elected to receive Chapter 35 DEA benefits as of August 16, 2010.  As noted above, payment of both a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited by law.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f)(1), 3.707, 21.3023(a).  As such, the Veteran is not legally entitled to additional disability compensation for his stepchildren as of the dates they began receiving Chapter 35 benefits.  The appeal is denied.


ORDER

The appeal is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


